    20-12156-mg       Doc 7      Filed 09/15/20 Entered 09/15/20 16:10:33                    Main Document
                                              Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------   x
                                                                   :
In re:                                                             :    Chapter 15
                                                                   :
CX REINSURANCE COMPANY LIMITED (in                                 :    Case No. 20-12156 (MG)
Administration)                                                    :
                                                                   :
                 Debtor in a Foreign Proceeding.                   :
                                                                   :
----------------------------------------------------------------   x


                     ORDER SCHEDULING HEARING AND SPECIFYING
                      FORM AND MANNER OF SERVICE OF NOTICE

         Upon the motion (the “Motion”)1 of Richard Barker and Simon Edel, in their capacity as

the foreign representatives (the “Foreign Representatives”) of CX Reinsurance Company

Limited (in Administration) (the “Company”) for entry of an order scheduling a hearing

specifying the form and manner of service of notice (this “Order”); and this Court (defined

below) having reviewed the Motion and the statements contained in the Chapter 15 Petition and

the Declaration of Richard Barker as Foreign Representative of CX Reinsurance Company

Limited Support of its Verified Petition for Recognition of Foreign Main Proceeding and Related

Relief (the “Barker Declaration”), and it appearing that this Court has jurisdiction to consider

the Motion pursuant to sections 157 and 1334 of title 28 of the United States Code, and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York dated as of January 31, 2012; and due and sufficient notice of the Motion

having been given and no further notice need be provided; and it appearing that the relief

requested in the Motion is in the best interests of the Company, its creditors, and additional


1       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.
 20-12156-mg      Doc 7     Filed 09/15/20 Entered 09/15/20 16:10:33            Main Document
                                         Pg 2 of 13



interested parties, and will further the objectives of chapter 15 of the Bankruptcy Code; and after

due deliberation and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is Granted to the extent set forth herein.

       2.      A hearing to consider the Verified Petition for Recognition of Foreign Main

Proceeding and Related Relief (the “Chapter 15 Petition”) and the Foreign Representatives’

request for recognition of the UK Proceeding and related relief (the “Recognition Hearing”)

shall be held on October 8, 2020 at 10:00 AM (EST) before the Honorable Martin Glenn of the

United States Bankruptcy Court for the Southern District of New York (the “Court”), or as soon

or as soon thereafter as counsel may be heard.

       3.      Pursuant to General Order M-543, dated March 20, 2020 (Morris, C.J.), the

Recognition Hearing will be conducted telephonically unless otherwise ordered by the Court.

Any parties who wish to participate must do so telephonically by making prior arrangements

through CourtSolutions LLC (www.court-solutions.com).

       4.      The form of Recognition Hearing Notice attached hereto as Exhibit 1, is hereby

approved.

       5.      All notice requirements set forth in section 1514(c) of the Bankruptcy Code are

hereby waived.

       6.      Before mailing the Recognition Hearing Notice, the Foreign Representatives and

Epiq Bankruptcy Solutions LLC (“Epiq”) may edit the Recognition Hearing Notice by filling in

any missing dates and other information as ordered by this Court, conforming the provisions

thereof to the provisions of this Order, and by making any other non-material and non-

substantive changes as the Foreign Representatives may deem necessary or appropriate.
 20-12156-mg        Doc 7   Filed 09/15/20 Entered 09/15/20 16:10:33             Main Document
                                         Pg 3 of 13



         7.     The Foreign Representatives shall serve, or cause to be served, in accordance with

Bankruptcy Rule 2002(q) and Local Rule 2002-4, on the Notice Parties the Recognition Hearing

Notice, including all exhibits thereto, by first class mail, within three business days of the entry

of this Order. The Foreign Representatives may also elect to serve exhibits to the Recognition

Hearing Notice in a widely accessible digital media storage format.

         8.     Any party in interest wishing to submit a response or objection to the Chapter 15

Petitions or the relief requested by the Foreign Representatives must do so in accordance with

the Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the Local Rules of

Bankruptcy Procedure for the Southern District of New York, in writing setting forth the basis

therefor, which response or objection must be filed electronically with the Court by registered

users of the Court’s electronic case filing system in accordance with General Order M-399 (a

copy of which may be viewed on the Court’s website, http://www.nysb.uscourts.gov) and with

the Court’s Procedures for the Filing, Signing and Verification of Documents by Electronic

Means, and served upon Fried, Frank, Harris, Shriver & Jacobson LLP by email to Gary L.

Kaplan        and    Andrew       M.      Minear       at     gary.kaplan@friedfrank.com         and

andrew.minear@friedfrank.com, so as to be received on or before October 1, 2020 at 4:00 PM

(Eastern Time). A courtesy copy shall be served upon the Court’s chamber’s email address. In

the event that objections are received, the Foreign Representatives shall file their replies, if any,

so as to be received on or before October 6, 2020 at 4:00 PM (Eastern Time).

         9.     If any party files a notice of appearance in this Chapter 15 Case before the

Recognition Hearing, the Foreign Representatives shall serve, or cause to be served on such

party the Recognition Hearing Notice on such party within three business days of the filing of
 20-12156-mg       Doc 7    Filed 09/15/20 Entered 09/15/20 16:10:33              Main Document
                                         Pg 4 of 13



such notice of appearance to the extent that these documents have not already been served on

such party.

       10.     To the extent the Foreign Representatives learn of any additional creditors in the

United States or other parties to litigation, arbitrations, or other proceedings involving the

Company, the Foreign Representatives will promptly serve such parties.

       11.     If a party only accepts service by email, then the Foreign Representatives or Epiq

may serve such party by email, notwithstanding any order to the contrary contained herein.

       12.     The Foreign Representatives shall cause the Recognition Hearing Notice (as set

forth on Exhibit 2, and which may be modified for publication purposes) to be published within

three business days of entry of this Order in the national edition of USA Today.

       13.     Service of the Recognition Hearing Notice, the Chapter 15 Petition, the Proposed

Order, and all other pleadings or papers filed by the Foreign Representatives in accordance with

this Order is hereby approved as due and sufficient notice and service thereof.

       14.     Bankruptcy Rule 1010 shall not apply to the Company’s Chapter 15 Petition and,

therefore, the summons requirements in Bankruptcy Rule 1011(b) are inapplicable to the Chapter

15 Petition and any requirements under the Bankruptcy Code, the Bankruptcy Rules, or

otherwise for notice thereof.

       15.     This Court shall retain jurisdiction with respect to any and all matters arising from

or relating to the interpretation or implementation of this Order.

IT IS SO ORDERED.

Dated: September 15, 2020
       New York, New York

                                              _____/s/ Martin Glenn_______
                                                     MARTIN GLENN
                                              United States Bankruptcy Judge
20-12156-mg   Doc 7   Filed 09/15/20 Entered 09/15/20 16:10:33   Main Document
                                   Pg 5 of 13



                                   Exhibit 1

                           Recognition Hearing Notice
 20-12156-mg          Doc 7      Filed 09/15/20 Entered 09/15/20 16:10:33             Main Document
                                              Pg 6 of 13

Brad Eric Scheler
Gary L. Kaplan
Andrew M. Minear
Sari J. Rosenfeld
FRIED, FRANK, HARRIS, SHRIVER
& JACOBSON LLP
One New York Plaza
New York, New York 10004
Telephone: (212) 859-8000
Facsimile: (212) 859-4000

Attorneys for Richard Barker and Simon Edel as
Foreign Representatives of CX Reinsurance
Company Limited (in Administration)



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------   x
                                                                   :
In re:                                                             :   Chapter 15
                                                                   :
CX REINSURANCE COMPANY LIMITED (in                                 :   Case No. 20-12156 (MG)
Administration)                                                    :
                                                                   :
                 Debtor in a Foreign Proceeding                    :
                                                                   :
----------------------------------------------------------------   x

RULE 2002 NOTICE OF FILING AND HEARING ON PETITION FOR RECOGNITION
            OF A FOREIGN PROCEEDING AND RELATED RELIEF

        PLEASE TAKE NOTICE that on September 14, 2020, Richard Barker and Simon Edel,
the foreign representatives (the “Foreign Representatives”) in the above-captioned chapter 15
case (this “Chapter 15 Case”) in respect of CX Reinsurance Company Limited (in
Administration) (the “Company”) and its administration proceeding (the “UK Proceeding”),
under Schedule B1 of the Insolvency Act 1986 of England and Wales before the High Court of
Justice, Business and Property Courts of England and Wales, filed (i) a petition for recognition
of the UK Proceeding (the “Petition”) under chapter 15 of title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and (ii) the Verified Petition for Recognition of
Foreign Main Proceeding and Granting Related Relief (the “Chapter 15 Petition”) with
accompanying documentation with the United States Bankruptcy Court for the Southern District
of New York (the “Court”) seeking entry of an order (a) recognizing the UK Proceeding as a
“foreign main proceeding” and (b) granting related relief. A copy of the Chapter 15 Petition is
attached hereto as Appendix 1. The proposed order granting recognition of the UK Proceeding
and other related relief is attached to the Chapter 15 Petition as Exhibit A.
 20-12156-mg      Doc 7     Filed 09/15/20 Entered 09/15/20 16:10:33           Main Document
                                         Pg 7 of 13



        PLEASE TAKE FURTHER NOTICE that the Court has scheduled a hearing before
the Honorable Martin Glenn on October 8, 2020 at 10:00 AM, (prevailing Eastern time) to
consider approval of the Chapter 15 Petition and granting of the relief requested in the Chapter
15 Petition (the “Recognition Hearing”).

       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing will be conducted
telephonically in accordance with General Order M-543 dated March 20, 2020 (Morris, C.J.).
Any parties wishing to participate must do so telephonically by making arrangements through
CourtSolutions LLC (www.court-solutions.com), for which registration instructions are attached
to General Order M-543.

        PLEASE TAKE FURTHER NOTICE that General Order M-543 and other temporary
procedures this Court has implemented in connection with the COVID-19 pandemic (including
procedures for electronic filing for pro se parties) can be found by visiting
http://www.nysb.uscourts.gov and clicking “Coronavirus COVID-19 Protocol”.

       PLEASE TAKE FURTHER NOTICE that the Court may order the scheduling of a
case management conference to consider the efficient administration of this Chapter 15 Case.

         PLEASE TAKE FURTHER NOTICE that any response or objection to the Chapter 15
Petition must be filed in accordance with the Bankruptcy Code, the Local Rules of the United
States Bankruptcy Court for the Southern District of New York, and the Federal Rules of
Bankruptcy Procedure, in a writing that sets forth the bases therefor with specificity and the
nature and extent of the respondent’s claims against the Company. Such response or objection
must be (a) filed electronically with the Court on the Court’s electronic case filing system in
accordance with and except as provided in General Order M-399 and the Court’s Procedures for
the Filing, Signing and Verification of Documents by Electronic Means (copies of each of which
may be viewed on the Court’s website at http://www.nysb.uscourts.gov); (b) served upon (i)
Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004 (Attn: Gary L. Kaplan and Andrew M. Minear), (ii) all other parties that request notice in
the Chapter 15 Case prior to the date of such service, and (iii) any other parties that the Court
may direct, in each case so as to be actually received by each of them no later than 4:00 p.m.
(prevailing Eastern time) on October 1, 2020; and (c) a courtesy copy must be served by email
upon the Court’s Chambers’ email address at mg.chambers@nysb.uscourts.gov. All parties in
interest opposed and wishing to object to the Chapter 15 Petition or the request for relief
contained therein must appear at the Recognition Hearing at the time and place set forth above. If
no response or objection is timely filed and served as provided above, the Court may grant the
relief requested by the Foreign Representatives without further notice or hearing.

       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing may be adjourned
from time to time without further notice other than a motion on the docket in this Chapter 15
Case or an announcement in open court of the adjourned date or dates of any further adjourned
hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Petition and certain other
pleadings filed contemporaneously therewith are available by accessing the Court’s Electronic
Case Filing System, which can be accessed from the Court’s website at
 20-12156-mg      Doc 7    Filed 09/15/20 Entered 09/15/20 16:10:33          Main Document
                                        Pg 8 of 13



https://ecf.nysb.uscourts.gov (a PACER login and password are required to retrieve a document),
which interested parties should regularly monitor for such information, updates, and notices of
important                                                                                events.
20-12156-mg   Doc 7   Filed 09/15/20 Entered 09/15/20 16:10:33   Main Document
                                   Pg 9 of 13




                                  Appendix 1

                               Chapter 15 Petition
20-12156-mg   Doc 7   Filed 09/15/20 Entered 09/15/20 16:10:33      Main Document
                                   Pg 10 of 13



                                    Exhibit 2

                 Recognition Hearing Notice (Publication Version)
 20-12156-mg          Doc 7      Filed 09/15/20 Entered 09/15/20 16:10:33             Main Document
                                              Pg 11 of 13

Brad Eric Scheler
Gary L. Kaplan
Andrew M. Minear
Sari J. Rosenfeld
FRIED, FRANK, HARRIS, SHRIVER
& JACOBSON LLP
One New York Plaza
New York, New York 10004
Telephone: (212) 859-8000
Facsimile: (212) 859-4000

Attorneys for Richard Barker and Simon Edel as
Foreign Representatives of CX Reinsurance
Company Limited (in Administration)



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------   x
                                                                   :
In re:                                                             :   Chapter 15
                                                                   :
CX REINSURANCE COMPANY LIMITED (in                                 :   Case No. 20-12156 (MG)
Administration)                                                    :
                                                                   :
                 Debtor in a Foreign Proceeding                    :
                                                                   :
----------------------------------------------------------------   x

RULE 2002 NOTICE OF FILING AND HEARING ON PETITION FOR RECOGNITION
            OF A FOREIGN PROCEEDING AND RELATED RELIEF

        PLEASE TAKE NOTICE that on September 14, 2020, Richard Barker and Simon Edel,
the foreign representatives (the “Foreign Representatives”) in the above-captioned chapter 15
case (this “Chapter 15 Case”) in respect of CX Reinsurance Company Limited (in
Administration) (the “Company”) and its administration proceeding (the “UK Proceeding”),
under Schedule B1 of the Insolvency Act 1986 of England and Wales before the High Court of
Justice, Business and Property Courts of England and Wales, filed (i) a petition for recognition
of the UK Proceeding (the “Petition”) under chapter 15 of title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and (ii) the Verified Petition for Recognition of
Foreign Main Proceeding and Granting Related Relief (the “Chapter 15 Petition”) with
accompanying documentation with the United States Bankruptcy Court for the Southern District
of New York (the “Court”) seeking entry of an order (a) recognizing the UK Proceeding as a
“foreign main proceeding” and (b) granting related relief.

      PLEASE TAKE FURTHER NOTICE that the Court has scheduled a hearing before
the Honorable Martin Glenn on October 8, 2020 at 10:00 AM, (prevailing Eastern time) to
 20-12156-mg      Doc 7     Filed 09/15/20 Entered 09/15/20 16:10:33           Main Document
                                         Pg 12 of 13



consider approval of the Chapter 15 Petition and granting of the relief requested in the Chapter
15 Petition (the “Recognition Hearing”).

       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing will be conducted
telephonically in accordance with General Order M-543 dated March 20, 2020 (Morris, C.J.).
Any parties wishing to participate must do so telephonically by making arrangements through
CourtSolutions LLC (www.court-solutions.com), for which registration instructions are attached
to General Order M-543.

        PLEASE TAKE FURTHER NOTICE that General Order M-543 and other temporary
procedures this Court has implemented in connection with the COVID-19 pandemic (including
procedures for electronic filing for pro se parties) can be found by visiting
http://www.nysb.uscourts.gov and clicking “Coronavirus COVID-19 Protocol”.

       PLEASE TAKE FURTHER NOTICE that the Court may order the scheduling of a
case management conference to consider the efficient administration of this Chapter 15 Case.

         PLEASE TAKE FURTHER NOTICE that any response or objection to the Chapter 15
Petition must be filed in accordance with the Bankruptcy Code, the Local Rules of the United
States Bankruptcy Court for the Southern District of New York, and the Federal Rules of
Bankruptcy Procedure, in a writing that sets forth the bases therefor with specificity and the
nature and extent of the respondent’s claims against the Company. Such response or objection
must be (a) filed electronically with the Court on the Court’s electronic case filing system in
accordance with and except as provided in General Order M-399 and the Court’s Procedures for
the Filing, Signing and Verification of Documents by Electronic Means (copies of each of which
may be viewed on the Court’s website at http://www.nysb.uscourts.gov); (b) served upon (i)
Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004 (Attn: Gary L. Kaplan and Andrew M. Minear), (ii) all other parties that request notice in
the Chapter 15 Case prior to the date of such service, and (iii) any other parties that the Court
may direct, in each case so as to be actually received by each of them no later than 4:00 p.m.
(prevailing Eastern time) on October 1, 2020; and (c) a courtesy copy must be served by email
upon the Court’s Chambers’ email address at mg.chamber@nysb.uscourts.gov. All parties in
interest opposed and wishing to object to the Chapter 15 Petition or the request for relief
contained therein must appear at the Recognition Hearing at the time and place set forth above. If
no response or objection is timely filed and served as provided above, the Court may grant the
relief requested by the Foreign Representatives without further notice or hearing.

       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing may be adjourned
from time to time without further notice other than a motion on the docket in this Chapter 15
Case or an announcement in open court of the adjourned date or dates of any further adjourned
hearing.

        PLEASE TAKE FURTHER NOTICE that copies of the Petition and certain other
pleadings filed contemporaneously therewith are available by accessing the Court’s Electronic
Case Filing System, which can be accessed from the Court’s website at
https://ecf.nysb.uscourts.gov (a PACER login and password are required to retrieve a document),




                                                2
 20-12156-mg      Doc 7    Filed 09/15/20 Entered 09/15/20 16:10:33         Main Document
                                        Pg 13 of 13



which interested parties should regularly monitor for such information, updates, and notices of
important events.




                                              3
